Citation Nr: 0602512	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for torn medial meniscus and chronic anterior 
cruciate ligament tear, right knee; grade IV chondromalacia 
trochlear groove; grade III chondromalacia medial femoral 
condyle and lateral femoral condyle; partial medial and 
lateral meniscectomies (right knee disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1980 to 
May 1983, and subsequent service in the Marine Corps 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for a 
right knee disability with an evaluation of 10 percent 
effective September 5, 2000.  A Notice of Disagreement was 
received in July 2002.  An April 2003 rating decision granted 
the veteran a temporary evaluation of 100 percent effective 
January 17, 2003, based on surgical or other treatment 
necessitating convalescence, and assigned an evaluation of 10 
percent from April 1, 2003 forward.  A Statement of the Case 
was also issued in April 2003.  A timely appeal was received 
in May 2003.  Thereafter, a rating decision issued later in 
May 2003 granted an increase in the veteran's schedular 
evaluation from 10 percent to 20 percent effective September 
5, 2000.  A Supplemental Statement of the Case was 
simultaneous issued with the May 2003 rating decision.  

In November 2004, the Board remanded the veteran's claim for 
an increased rating in excess of 20 percent for his right 
knee disorder to the Appeals Management Center (AMC) for 
further development.  That development completed, the AMC 
issued a Supplemental Statement of the Case in September 
2005, and returned the veteran's claim to the Board for final 
consideration.  The Board notes that, in September 2005, the 
AMC also issued a rating decision granting a separate rating 
of 10 percent for right knee osteoarthritis.


FINDING OF FACT

The veteran's right knee disorder is not productive of severe 
recurrent subluxation or lateral instability; limitation of 
flexion of 15 degrees or less; limitation of extension of 20 
degrees or more; malunion of the tibia and fibula with marked 
knee or ankle disability; or ankylosis to a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5256 through 5262 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, the veteran's original claim was one to 
reopen a previously denied claim for service connection for 
his right knee disorder.  Notice as to this claim was 
provided to the veteran in February 2001.  In April 2002, the 
RO granted service connection for the veteran's right knee 
disability and evaluated it as 10 percent disabling.  The 
veteran submitted a Notice of Disagreement with the 
evaluation of 10 percent in July 2002, and a Statement of the 
Case was issued in April 2003.  

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a) (West 2002), VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C.A. § 7105(d) (West 2002) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) (West 2002) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  The veteran was 
provided proper notice in February 2001 on his claim to 
reopen his service connection claim.  When his notice of 
disagreement raised the new issue of the proper rating to be 
assigned his now service-connected disability, VA was not 
required to provide additional notice.  Nevertheless, the 
statement of the case provided the relevant regulations and 
set out the criteria by which the veteran's disability was 
evaluated, thereby advising him of the type of evidence that 
would be needed to show entitlement to the benefit sought.  
Furthermore, he was provided proper notice as to his claim 
for an increased rating in December 2004, and his claim was 
readjudicated in a September 2005 Supplemental Statement of 
the Case.  

He also was provided the text of the relevant regulation 
implementing the law with respect to this notice requirement 
and told it was his responsibility to support the claim with 
appropriate evidence.  Indeed, the veteran submitted evidence 
to consider in connection with his claim.  Thus, the Board 
considers the notice requirements met, and any error as to 
the timing of the notice to be harmless.

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran has not identified any treatment by the VA for his 
right knee disability.  Rather he identified private 
treatment records that either he provided or the RO obtained.  
The veteran was notified in the rating decisions, Statement 
of the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decision.  He has not identified any additional evidence.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in April 
2003 and June 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's knee disorder since he was last 
examined.  The veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claim for a higher evaluation for right knee 
injury is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Disability ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from a service-connected disorder in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's right knee disorder is currently evaluated as 
20 percent disabling under Diagnostic Code 5257.  Diagnostic 
Code 5257 provides for evaluating an impairment of the knee 
with recurrent subluxation or lateral instability as 20 
percent disabling for a moderate impairment, and 30 percent 
disabling for a severe impairment.  38 C.F.R. § 3.71a, 
Diagnostic Code 5257 (2005).  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Other Diagnostic Codes relating to knee impairments include 
Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262 and 5263.  
Diagnostic Codes 5258, 5259 and 5263 do not provide a rating 
higher than 20 percent and are thus not applicable to the 
veteran's claim.

Diagnostic Code 5256 is used to evaluate ankylosis of the 
knee and provides that a knee ankylosed at a favorable angle 
in full extension, or in slight flexion between 0 to 10 
degrees, warrants a 30 percent rating; in flexion between 10 
degrees and 20 degrees warrants a 40 percent rating; between 
20 degrees and 45 degrees warrants a 50 percent rating; and 
45 degrees or more (extremely unfavorable ankylosis) warrants 
a maximum 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2005).  

Diagnostic Code 5260 is used to evaluate knee disabilities 
based upon limitation of flexion of the knee.  It provides 
for a compensable rating when flexion is limited to 45 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).  Diagnostic Code 5261 is used to evaluate knee 
disabilities based upon limitation of extension of the knee, 
and provides for a compensable rating when extension is 
limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2005).  Normal range of motion of the knee is 0 to 
140 degrees of extension to flexion.  38 C.F.R. § 4.71a, 
Plate II (2005).  

Diagnostic Code 5262 provides for a 30 percent rating for 
malunion of the tibia and fibula with marked knee or ankle 
disability; and a 40 percent rating for nonunion of the tibia 
and fibula with loose motion requiring a brace.  38 C.F.R. 
§ 3.71a, Diagnostic Code 5262 (2005).

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

The objective medical evidence regarding the severity of the 
veteran's right knee disorder consists of private treatment 
records from November 1985 through December 2004, and two VA 
examination reports from April 2003 and June 2005.  The 
private treatment records show that, although he had some 
complaints of right knee pain, it was not until May 2000 that 
he was actually evaluated by an orthopedist.  Examination 
found a positive Lachman's with a soft endpoint but no pivot 
shift was elicited.  He had no varus/valgus laxity and a 
negative posterior Drawer.  He did have tenderness over the 
medial joint line and a markedly positive McMurray's test.  
He was sent for a magnetic resonance imaging (MRI) study that 
revealed a posterior horn medial meniscus tear, and he 
underwent arthroscopic surgery in June 2000.  At that time, 
he was found to have grade IV chondromalacia trochlear 
groove, grade III chondromalacia medial femoral condyle and 
lateral femoral condyle and torn lateral meniscus.  The 
anterior cruciate ligament was chronically absent, but the 
posterior cruciate ligament was intact. 

The treatment records after the arthroscopic surgery show the 
veteran continued to complain of increasing right knee pain 
and he developed a genu varus.  He eventually had an opening 
wedge, high tibial osteotomy with iliac crest bone graft in 
January 2003.  Subsequent treatment records showed an 
improvement in the veteran's right knee disorder with 
reduction of the genu varus and decreased symptoms.  

As for range of motion, the treatment records show that the 
veteran has never had a limitation of extension of his knee 
(except for a short period of time after his January 2003 
surgery).  Limitation of flexion is shown to range from 115 
to 140 degrees.  They also show he has occasionally had such 
symptoms as mild patellofemoral crepitus, slight effusion and 
medial joint line tenderness, but no ligamentous laxity.

The veteran underwent a VA examination in April 2003, three 
months after he had the high tibial osteotomy.  He was still 
using one crutch for ambulation, and was not able to stand or 
walk for any extended period of time.  Physical examination 
revealed that he moved somewhat slowly with a slight limp on 
the right with the assistance of a crutch.  He had a well-
healed surgical scar over the anteromedial aspect of the 
proximal tibia and knee region.  Very gentle range of motion 
testing showed he lacked 5 degrees of extension and had 110 
degrees of flexion.  There was no pain on motion, but 
movements were slow and guarded.  There appeared to be slight 
swelling, enlargement and mild warmth of the knee.  There was 
no particular tenderness to palpation noted.  Anterior drawer 
sign was negative.  There was mild laxity on the Lachman's 
test, but the collateral ligaments were stable.  The 
impression was residuals of remote right knee injury with 
chronic anterior cruciate ligament insufficiency, status post 
arthroscopy with chondroplasty of the trochlear groove and 
medial femoral condyle with partial medial and lateral 
meniscectomies, postoperative recent opening wedge high 
tibial osteotomy.  In addressing the DeLuca factors, the 
examiner stated that there was no definite pain on range of 
motion testing although movements were somewhat slow and 
guarded; and that the veteran certainly has limitation of 
function at that point in time (three months after his tibial 
osteotomy).  

The Board found in November 2004 that this VA examination was 
not sufficient to rate the veteran's current right knee 
disability due to its proximity to the veteran's right knee 
surgery, and remanded the veteran's claim for a new 
examination.  The veteran underwent that examination in June 
2005.  The examiner thoroughly reviewed the veteran's medical 
records in the claims file.  The veteran reported having 
continuing chronic aching pain in the right knee with 
occasional episodes of swelling, and frequent pain and 
stiffness with initial weightbearing in the morning or after 
prolonged sitting improving as he is up and about.  He 
reported that the knee is aggravated by prolonged period of 
weightbearing, and he described a feeling of the knee giving 
way or slipping.  He stated he generally avoids activities 
such as squatting, but he can go up and down stairs at his 
own pace.  He described flare-ups as occurring on a daily 
basis lasting maybe one to two hours.  He does not use a cane 
or a brace.

Physical examination showed his gait was unremarkable without 
use of assistive devices.  There was normal alignment of the 
right lower extremity.  He had a well-healed surgical scar 
over the medial aspect of the knee and proximal tibia region.  
On range of motion testing, he had full extension to 110 
degrees of flexion.  There was no pain on motion and no 
additional limitation of motion after repetitive motion.  No 
definite effusion was noted, but there was some prominence 
over the area of the surgical site.  With the knee fully 
extended, there was no medial or lateral laxity; but with the 
knee flexed 30 degrees, he had mild to moderate lateral 
laxity.  He also had a mildly positive Lachman's test.  There 
was no atrophy or weakness found.  The impression was the 
same as the April 2003 examination, except the x-ray report 
noted mild degenerative changes.  In addressing the DeLuca 
factors, the examiner noted there was no pain on range of 
motion testing or additional limitation of motion after 
repetitive motion.  It was felt, however, that pain could 
further limit function during a flare-up.
 
After a thorough review of this evidence, the Board concludes 
that disability of the veteran's right knee disorder is 
consistent with a moderate impairment and, thus, does not 
warrant the assignment of a disability rating higher than 20 
percent.  The objective medical evidence shows only a minimal 
abnormality of the knee (no effusion or edema), no muscle 
atrophy or weakness, and range of motion of the right knee 
limited no more than to 110 degrees of flexion with full 
extension.  There is, however, some evidence of pain on 
motion, crepitus, laxity, and loss of function of the knee.  
This does not, however, reflect more than a moderate 
impairment.  Consideration of the DeLuca factors does not 
provide the basis for a higher rating because there is no 
evidence that the veteran has functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
that is not already contemplated by the 20 percent rating.  
The veteran is, therefore, not entitled to a higher 
evaluation of 30 degrees under Diagnostic Code 5257 because 
there is no evidence that his right knee disorder is 
consistent with a severe impairment of the knee with 
recurrent subluxation or lateral instability.  

With respect to assigning a higher rating under other 
potentially applicable diagnostic codes, the medical evidence 
does not support a rating higher than 20 percent under any 
other diagnostic code.  The medical evidence of record does 
not reflect extension limited to 20 degrees or more, or 
flexion limited to 30 degrees or less, as would warrant more 
than a 20 percent rating under Diagnostic Code 5260 or 5261.  
None of the range of motion readings shown in the treatment 
records and at the VA examinations would provide a 
compensable rating under either diagnostic code.  Furthermore 
the evidence does not show the veteran has ankylosis of the 
knee or malunion of the tibia and fibula with marked knee or 
ankle disability.  

The Board notes that, in September 2005, veteran was granted 
a separate 10 percent disability rating for osteoarthritis of 
the right knee under Diagnostic 5010.  Diagnostic Code 5010 
is used for rating arthritis due to trauma, substantiated by 
x-ray findings, and refers the rater to Diagnostic Code 5003 
for the rating criteria.  Diagnostic Code 5003 provides that 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion of the affected joints.  When, 
however, the limited motion of the specific joint or joints 
involved would be noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assigned for each 
involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (degenerative arthritis) and 5010 (traumatic 
arthritis) (2005).  

The treatment records and the June 2005 VA examination show 
that x-rays and other diagnostic tests have shown the veteran 
has mild degenerative changes to the right knee.  He does 
not, however, have a compensable limitation of motion of the 
right knee.  Thus a 10 percent separate rating for 
osteoarthritis of the right knee is appropriate under 
Diagnostic Code 5003.  A higher rating is not warranted 
because the veteran does not have limitation of flexion to 30 
degrees or less or limitation of extension to 15 degrees or 
more.  

The preponderance of the evidence being against the veteran's 
claim for a higher rating, the evidence is not equally 
balanced, and the veteran's claim must be denied.

In reaching this decision, the Board also has considered the 
potential application of 38 C.F.R. § 3.321(b)(1), but the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321.  
The current evidence of record does not demonstrate, nor has 
it been contended, that the veteran's disabilities have 
resulted in frequent periods of hospitalization.  Moreover, 
while the service-connected disability at issue has some 
adverse effect upon employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for torn medial meniscus and chronic anterior 
cruciate ligament tear, right knee; grade IV chondromalacia 
trochlear groove; grade III chondromalacia medial femoral 
condyle and lateral femoral condyle; partial medial and 
lateral meniscectomies (right knee disorder) is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


